Citation Nr: 1429282	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  08-24 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right shoulder arthritis, to include as secondary to a service-connected lumbar spine disability.

2.  Entitlement to service connection for a right shoulder neurological impairment, to include as secondary to a service-connected lumbar spine disability.

3.  Entitlement to service connection for a right elbow neurological impairment, to include as secondary to a service-connected lumbar spine disability.

4.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability.

5.  Entitlement to service connection for thoracic spine disability, to include as secondary to a service-connected lumbar spine disability.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel


INTRODUCTION

The Veteran served in the Army Reserve from September 1975 to January 1976, which included a period of active duty for training (ACDUTRA) from November 27, 1975 to January 20, 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In June 2008, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claim file.

In August 2008, the Veteran requested a hearing before a Veterans Law Judge at his local RO, but in June 2009, he withdrew his hearing request. 

In March 2010, February 2012, and March 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.  The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument; however, no further evidence or argument has been submitted.


FINDING OF FACT

The probative evidence establishes that the Veteran's claimed disabilities are neither directly related to service, nor secondary to or aggravated by his service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder arthritis, to include as secondary to a service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a right shoulder neurological impairment, to include as secondary to a service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a right elbow neurological impairment, to include as secondary to a service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).



4.  The criteria for service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for thoracic spine disability, to include as secondary to a service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

  
REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of July 2007 satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a December 2013 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  Several VA examinations were conducted, and related medical opinions were obtained in April 2010, May 2011, March 2012, and August and November 2013.  Additionally, a VA expert medical opinion was obtained in March 2014.  The Veteran has not argued, and the record does not reflect, that these examinations and opinions, when considered in their aggregate, are inadequate for rating purposes.  The examination reports reflect that comprehensive clinical evaluations of the Veteran's various orthopedic and neurological disabilities were performed, and the 2013 and 2014  medical opinions obtained pursuant to the Board's most recent remand directives and VHA medical opinion request are unequivocally stated, predicated on an accurate medical history, and supported by detailed rationales.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Service Connection Claims

The Veteran posits that his various claimed disabilities either all stem from the same in-service injury in which he injured his lumbar spine, resulting in his currently service-connected lumbar spine disability, or are secondary to or aggravated by his service-connected lumbar spine disability.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for increased in disability caused by a service connected disorder.  38 C.F.R. § 3.310(a).

The Veteran's service treatment records reflect that in December 1975, the Veteran sought treatment for back pain after slipping and falling while on kitchen duty.  The Veteran was treated on several occasions in December 1975 for back and leg pain, and he was assessed with a back strain.  During one treatment session, the Veteran was assessed as histrionic, complaining of extreme tenderness no matter where on his back or chest he was touched.  Shortly thereafter, the Veteran was administratively separated from service after being diagnosed with a chronic and severe character and behavior disorder.  No separation examination is of record.

After service, the first records reflecting treatment for the Veteran's claimed disabilities were created in August 1998 for work-related injuries.  The Veteran reported that he had been pulling a cart filled with metal when he heard a popping noise in his right shoulder, and he subsequently experienced right shoulder swelling and pain, as well as neck pain.  

Subsequent private treatment records through 2007 reflect the Veteran's treatment for right shoulder and neck pain.  

In October 1998, an x-ray of the Veteran's cervical spine revealed some straightening of the lordotic curve, noted as possibly attributable to muscular strain, and a concurrent magnetic resonance imaging (MRI) study revealed no cervical abnormalities.  However, in July 2002, an MRI study revealed cervical lordosis. 

In February 1999 and November 2000, the Veteran underwent right shoulder surgeries.   

In February 2000, a private chiropractor opined that the Veteran's right shoulder and cervical spine disabilities resulted from his August 1998 work-related injury.

In June 2000, a private orthopedist evaluated the Veteran's cervical and right shoulder disabilities, which were characterized as work-related disabilities, as well as the Veteran's right ulnar neuritis, which was deemed to be unrelated to his 1998 work injury.

Nerve conduction studies of the Veteran's upper extremities performed in August 2001 and July 2003 revealed a right ulnar nerve impairment.

Pursuant to the Board's multiple remands of this appeal, several VA medical opinions addressing the etiology of the Veteran's claimed disabilities, to include their potential relationship to his service-connected lumbar spine disability, have been obtained.  For various reasons, the Board found that the opinions obtained in 2010, 2011, and 2012 were inadequate, necessitating the Board's most recent remand of this appeal.  In response to these remand directives, the RO elected to obtain three medical opinions, all of which addressed the opinions required by the Board, and all of which failed to find a possible causal relationship between the Veteran's claimed disabilities and service or his service-connected lumbar spine disability.  

The most detailed of these opinions was rendered in August 2013 by a private physician contracted through the Veterans Evaluation Services.  As further development was required, an opinion of a VHA medical expert, an orthopedic surgeon, was obtained in March 2014.  When coupled together, these medical opinions adequately address theories of direct and secondary service connection, to include aggravation, as summarized below.

With regard to the Veteran's right shoulder arthritis, the August 2013 VA examiner stated that this disability was unrelated to service, to include the Veteran's in-service fall in which he injured his back, as there were no shoulder impairments clinically observed at the time of treatment.   The VA examiner stated that this disability is not caused by the Veteran's service-connected lumbar spine disability, as there is no etiological relationship between the shoulder and lumbar spine.   The VA medical expert, who rendered the March 2014 medical opinion, stated that it is unlikely that the Veteran's right shoulder arthritis is permanently aggravated by his service-connected lumbar spine disability, as it is not plausible to imagine a situation in which a lumbar spine disability would affect the Veteran's right shoulder, given the extremely remote biomechanical relationship between these two parts of the skeleton.

With regard to the Veteran's claimed right shoulder neurological impairment, the VA examiner stated that there was no evidence of such a disorder, as an MRI study performed in April 2013 does not show any significant pathology indicative of a nerve compression lesion.  The VA examiner stated that this claimed disability is not caused by the Veteran's service-connected lumbar spine disability, as there is no etiological relationship between the shoulder and the lumbar spine.  The VA medical expert stated that it is unlikely that the Veteran's claimed right shoulder neurological impairment is permanently aggravated by his service-connected lumbar spine disability, as it is not plausible to imagine a situation in which a lumbar spine disability would affect the Veteran's right shoulder, given the extremely remote biomechanical relationship between these two parts of the skeleton.

With regard to the Veteran's right elbow neurological impairment, the VA examiner stated that this disability is unrelated to service, as the clinical observations at the time of the Veteran's in-service fall failed to indicate any elbow involvement, and the Veteran reports the onset of his symptoms in 1999 or 2000, many years after service.  The VA examiner stated that this disability is not caused by the Veteran's service-connected lumbar spine disability, as there is no etiological relationship between the elbow and the lumbar spine.  The VA medical expert stated that it is unlikely that the Veteran's right elbow neurological impairment is permanently aggravated by his service-connected lumbar spine disability, as it not plausible to imagine a situation in which a lumbar spine disability would affect the Veteran's right elbow.  

With regard to the Veteran's cervical spine disability, the VA examiner found that this disability is unrelated to service, as the Veteran's current cervical spine disability of a one millimeter disc bulge, evidenced on a recent MRI study, is not etiologically related to the Veteran's lumbar spine disability or the in-service fall during which he injured his lumbar spine.  In other words, the VA examiner concluded that the current cervical spine disability is not the type of disability that would result from a fall or a lumbar spine disability.  The VA medical expert stated that it is unlikely that the Veteran's cervical spine disability is permanently aggravated by his service-connected lumbar spine disability, as only a profound change in the alignment of the lumbar spine could cause a permanent worsening of the cervical spine disability, and no such misalignment was detected on a recent MRI study.  Rather, the MRI study revealed only minimal spondylitic changes.

With regard to the Veteran's thoracic spine disability, the VA examiner found that this disability is unrelated to service, as the Veteran's thoracic spine disability is attributable to age, and not a remote in-service injury.  The VA medical expert concurred that the Veteran's current thoracic spine disability is unrelated to service, to include his in-service fall, or secondary to or aggravated by his service-connected lumbar spine disability.  The expert stated that a recent MRI study failed to reveal any abnormalities that could be related to a prior trauma, to include the Veteran's in-service fall.  Moreover, in order for the Veteran's lumbar spine disability to have caused or aggravated a thoracic spine disability, there would have been a major biomechanical disruption of the lumbar spine, and no such lumbar spine disruption was detected in a recent MRI study.

While the Veteran contends that his claimed disabilities are related to service or his service-connected lumbar spine disability, providing such a correlation is a complex medical matter, requiring related expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As the evidence does not suggest, and the Veteran has not reported, that he has such medical expertise, his lay assertions of medical causation on this complex medical matter are accorded no probative value, and probative medical evidence is required to decide the claims.

The medical opinions rendered by the VA examiner in August 2013 and the VHA expert in March 2014, in their aggregate, explore all claimed theories of service connection, namely direct and secondary service connection, addressing theories of both secondary causation and aggravation.  The medical opinions are unequivocally stated, consistent with the evidence of record, and include detailed rationales; thus, they are accorded great probative value.  

The preponderance of the evidence is against the claims for service connection; there is no doubt to be resolved; and service connection for right shoulder arthritis, a right shoulder neurological impairment, a right elbow neurological impairment, a thoracic spine disability, and a cervical spine disability is not warranted.


ORDER

Service connection for right shoulder arthritis, to include as secondary to a service-connected lumbar spine disability, is denied.

Service connection for a right shoulder neurological impairment, to include as secondary to a service-connected lumbar spine disability, is denied.

Service connection for a right elbow neurological impairment, to include as secondary to a service-connected lumbar spine disability, is denied.

Service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability, is denied.

Service connection for thoracic spine disability, to include as secondary to a service-connected lumbar spine disability, is denied.


____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


